ORDER
The Court heard oral argument in this case on April 25, 1996. Having considered the arguments of counsel and given further consideration to the pleadings and briefs filed herein, Vice Chief Justice Zlaket and Justice Moeller voted to affirm the Court of Appeals’ opinion, which reversed the trial court’s order granting summary judgment to State Farm; Justices Martone and Jones voted to vacate the Court of Appeals’ opinion and affirm the trial court’s order granting summary judgment. Because Chief Justice Feldman had previously recused himself and therefore did not participate in the consideration of this case, the Court is unable to resolve the issues. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the Petition for Review is denied.
/s/ Thomas A. Zlaket THOMAS A. ZLAKET Vice Chief Justice